ACCEPTED
                                                                                                                           04-14-00734-CV
                                                                                                               FOURTH COURT OF APPEALS
                                                                                                                    SAN ANTONIO, TEXAS
                                                                                                                     6/29/2015 11:31:47 AM
                                                                                                                            KEITH HOTTLE
                                                                                                                                    CLERK
                                                         LAW OFFICES
                                              CURL           STAI-IL       GEIS
                                              A PROFESSIONAL CORPORATION
                                                                                                        FILED IN
                                           700 NORTH   ST.   MARY'S STREET, SUITE IBOO
                                                                                                 4th COURT OF APPEALS
                                                SAN ANTONIO, TEXAS 73205                          SAN ANTONIO, TEXAS
                                                  TELEPHONE   (EIO) 228-EISE
                                                  TELECOFHEFI (ZIOI 226—l69|                     06/29/15 11:31:47 AM
                                                         www.c5g—law.com                           KEITH E. HOTTLE
PAUL  T. CURL                                                                                            Clerk
Bomzn CERT|FlED—ClVIL TRIAL LAW
TEXAS BOARD OF LEGAL SPECIALIZAYION
ptcur|@csg-Iaw.com
                                                        June 29, 2015




             Clerk, Fourth Court of Appeals
             Cadena-Reeves Justice Center
             300 Dolorosa, Suite 3200
             San Antonio, Texas 78205

                                  RE:   Case No. 04-14-00734-CV; Sandra Saks,                et al.   V.   Broadway
                                        Coffeehouse, LLC,      et al.


             Dear Clerk:

                        In our brieﬁng to the Court in this case,       we
                                                                   referred the Court to the facts and
              rulings in Davis V. Merriman, No. O4-13-00518-CV, 2015              WL
                                                                            1004357 (Tex. App. — San
              Antonio, March 4, 2015). I am writing to make sure the Court is aware that on June 26,
              2015, the Texas Supreme Court denied the petition for review in that case.

                        Thank you for your consideration.


                                                                           Very   truly yours,



                                                                        T”/’W37€4/tt»Q
                                                                           Paul T. Curl

              PTC/re
              cc: Mr. Philip M. Ross (via email)
                  Mr. Royal B. Lea, 111 (via email)
                  Ms. Lauren Saks Merriman (via email)